Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10573751. Although the claims at issue are not identical, they are not patentably distinct from each other because the structure recited in or required by the claims of US 10573751 comprise the structure recited by the instant claims, i.e. all of the isolation, respective fins, dummy gate, etc. As such, the instant claims present a broader version of the structure required by or recited in the parent patent claims. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 21-40 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Kawakita (US 2008/0111194).  
With regard to claim 21, figures 1-2 of Kawakita discloses a semiconductor structure, comprising: 
         an isolation feature (comprised of isolation elements 12, 17, and 22) formed in a semiconductor substrate 11;
         a first fin (14, 11) with active region 13 formed in the substrate extending in a first direction (from the semiconductor substrate 11 wherein the first semiconductor fin (14, 11) extends to a first end, i.e. end of fin 11 on left side of dummy gate 19, fig. 1 in a first direction, i.e. left to right in fig. 1);
         a second fin (14, 11) formed on the substrate 11 wherein the second fin is parallel to first fin (see fig.1-2) and a next adjacent fin to the first fin in a second direction (see drawing provided below as labelled by the Office, N.B., the second fin extends from the semiconductor substrate 11 and the second semiconductor fin (14, 11) extends to a second end, end of fin 11 on right side of dummy gate 19, fig. 1, wherein the first (14, 11) and second semiconductor fins (14, 11) are collinear, i.e. elongate device areas 13 extend in the horizontal direction in fig. 1, and wherein the second end are separated from each other by the isolation feature 12); 
          a dummy gate disposed over and directly interfacing (comprised of dummy gate 19, upper dummy gate dielectric 20, dummy gate spacers 21, and lower dummy gate dielectric 15 formed as a dummy gate stack over and directly interfacing at least a bottom portion 17 of the isolation feature comprised of 12, 17, and 22, see fig. 2; N.B., Applicant does not recite that all of the dummy gate is disposed over and directly interfacing all of the isolation feature; as such, a structural cooperative relationship in which only a portion of the dummy gate is disposed over and directly interfacing a portion of the isolation feature suffices) the isolation feature (comprised of 12 and 22) and formed over and directly interfacing a top surface of an end region 

    PNG
    media_image1.png
    365
    797
    media_image1.png
    Greyscale
         









     As to claim 22, the cited prior art teaches claim 21 structure further comprising another gate (a first functional gate 19) disposed on the first active region 13 of the first fin (see above) and a first region (active region) of the second fin (see above, fig.1); each of the first regions being 

      As to claim 23, the cited art teaches claim 22, wherein S/D 24a is disposed in first fin between the another gate and dummy gate (see fig.2).

       As to claim 24, the cited art teaches claim 21, wherein the spacers (comprised of 21 and 15 in fig.2) are formed directly interfacing the end region of the first fin and the end region of the second fin (no specific structure or structural cooperative relationship is provided with regards to the “end region” to distinguish from the relative portions in fig.2 and the labelled fig above provided by the Office comprising an “end region” that may delineate any portion in/around/at the peripheral portions of the region of the fin; in particular, at least the portion 15 of the spacers directly interfaces this “end region” comprised of at least a portion 14 of the fins). 

         As to claim 25, the cited art teaches claim 21, wherein the isolation feature 12, 17, 22 extends from physically interfacing the first fin region to the second fin (see figs.1-2; isolation 12, 17, 22 extends to “interface” i.e. in/at/around the vicinity thereof of the respective fins, see labelled figure above provided by the Office). 

       As to claim 26, the cited art teaches claim 21, further comprising a third fin (see labelled drawing provided by Office above) disposed a distanced from and parallel to the first fin, wherein the third fin is next adjacent to the first, wherein the first fin interposes the second and third fins (see labelled drawing provided by the Office above). 

        As to claim 27, the cited art teaches claim 26, wherein the dummy gate stack (comprised of dummy gate 19, dummy gate protective film 20, dummy gate spacers 21, and dummy gate dielectric 15 formed as a stack) is disposed directly on an end region of the third fin (no specific structure or geometry to “end region” so it is considered the portion of the device in fig.2 in which the dummy stack is disposed is an “end region” insofar as it is peripheral to at least another portion of the device; in any case, N.B., at least a bottom portion 15 of the dummy gate stack is directly on an end region 14 of the fins).

       As to claim 28, the cited art teaches claim 21, wherein the spacer 21/15 physically interfaces with top surface of first/second fin 14/11 (see figs.1-2; the spacer is interfaces with the top surface of the fins insofar as they are within the vicinity of the top surface; N.B., “interface” doesn’t connote direct physical contact; in any case, at least a portion 15 of the spacer physically interfaces with the top surface 14 of the fins). 

       As to claim 29, the cited art teaches claim 21, wherein (see fig.2) at least the top portion 20 of the gate dielectric (top gate dielectric 20 and bottom gate dielectric 15) of the dummy gate (comprised of dummy gate 19, dummy gate protective film 20, dummy gate spacers 21, and dummy gate dielectric 15 formed as a stack) directly interfaces at least a portion 22 of the isolation feature comprised of 12, 17, and 22. 

        As to claim 30, the cited art teaches claim 21, wherein (see fig.2) spacer 21 directly interfaces a top surface of the isolation feature 17; alternatively, for the purpose of claim 30, the 

      With regard to claim 31, figures 1-2 of Kawakita discloses a semiconductor structure, comprising: 
         a first plurality of fins (14, 11) oriented in a first direction wherein each of the first fins are parallel and spaced a first distance in a second direction from one another, the second direction being perpendicular from the first direction (see labelled drawing below, there are a plurality of first fins, each spaced apart in a direction perpendicular to the extension of the fin direction; (see attached drawing below, there are a pattern of three fins labelled first, second, third; this array repeats multiple times in fig.1 to form a plurality of each of the first/second/third fins)

    PNG
    media_image1.png
    365
    797
    media_image1.png
    Greyscale

       






          a shallow trench isolation feature comprised of 12, 17, 22 (see fig.2) adjacent an end region of each of the first fins (no specific geometry or structural cooperative relationship is recited regarding “an end region” so any region that is outer or peripheral to another respective 
         a gate (comprised of dummy gate 19, dummy gate protective film 20, dummy gate spacers 21, and dummy gate dielectric 15 formed as a stack) disposed on the STI feature (comprised of 12, 17, and 22) wherein the gate (comprised of dummy gate 19, dummy gate protective film 20, dummy gate spacers 21, and dummy gate dielectric 15 formed as a stack) extends in a second direction to overlap with and be directly disposed on a top surface of the end region of each of the first fins (at least a bottom portion 15 of the gate stack is directly disposed on a top surface of the end region 14 of the fins), wherein the gate (comprised of dummy gate 19, dummy gate protective film 20, dummy gate spacers 21, and dummy gate dielectric 15 formed as a stack) includes spacers 21 (see fig.2) formed on sidewalls of a main gate (the other respective ones of 19). 

        As to claim 32, the cited art teaches claim 31 further a second plurality of fins (see labelled drawing above) oriented in first direction wherein STI 12/17/22 interposes the first/second fins (see above).

	As to claim 33, the cited art teaches claim 31 further a second gate (the respective other ones of 19 in fig.2) disposed on each of the first plurality of fins (see above).

	As to claim 34, the cited art teaches claim 31, wherein a first portion (i.e. 15) of a bottom surface of the spacers (comprising element 21 and 15) (see fig.2) directly interface the top surface of each of the fins (i.e. portion 14 of the fins).

As to claim 35, the cited art teaches claim 34, wherein a second portion (element 21) of a bottom surface of the spacers 21 (see fig.2) directly a top surface of each of the STI feature (17). That is, at least the peripheral-most spacers 21 have a bottom surface directly interfacing the top surface 17 portion of the STI. Again, Applicant doesn’t recite that the entire spacers directly interface all of the STIs; only that a second portion of said spacers directly interface the top surface of the STIs.  

	As to claim 36, the cited art teaches claim 31 wherein at each end region 14, a surface of the spacers 16/17 extending between the first/second portion 15/21 of the bottom surface of the spacers physically interfaces a sidewall of the end regions 14 (for the purposes of claim 36, dielectrics 16/17 are included as portions of the sidewall spacers of dummy gate stack in/around at least the peripheral dummy electrodes 19 that directly interface the sidewalls of end region 14 of the fins).

      With regard to claim 37, figures 1-2 of Kawakita discloses a semiconductor structure, comprising: 
a gate structure (comprised of dummy gate 19, dummy gate protective film 20, dummy gate spacers 21, and dummy gate dielectric 15 formed as a stack; see fig. 2) including spacers elements (comprised of spacers 15/16/17/21/22) disposed over semi substrate 11; 
                a first plurality of fin active regions 13/14/24 extending from the sub 11 and each having a first end surface 14 terminating directly under spacer elements 15 of the gate 19 (see attached drawing below, there are a pattern of three fins labelled first, second, third; this array 

    PNG
    media_image1.png
    365
    797
    media_image1.png
    Greyscale
          
         








     and a second plurality of fin active regions (the respective other ones of either 13, 14) extending from the sub 11 and each having a second end surface terminating directly under spacer elements 21/15 of the gate 19 (see attached drawing above, there are a pattern of three fins labelled first, second, third; this array repeats multiple times in fig.1 to form a plurality of each of the first/second/third fins) wherein the first plurality of fin active regions extend laterally away from the gate 19 on a first side of the gate (on side of the gate) and
      wherein the second plurality of fin active regions 13 extend laterally away from the gate 19 on a second side (the respective other side) that is opposite to the first side (see figs.1-2). 

	As to claim 38, the cited art teaches claim 37 wherein the spacer 21 fig.2 include one or more dielectrics ([0025]).

	As to claim 39, the cited art teaches claim 37 wherein (see fig.2) the S/D 24a adjacent the gate 19 is aligned with edge of spacer 21.  

	As to claim 40, the cited art teaches claim 37, wherein the spacer elements 21 (see fig.2) are formed on a sidewall of a polysilicon gate 19 (it is obvious to modulate material of gate 19 to polySi, which is a routine semiconductor material for the benefit of optimizing device performance).


Response to Remarks
Applicant’s remarks filed 1/21/21 are respectfully considered moot in view of the new grounds of rejection necessitated by amendment. Please N.B., while the same reference(s) are used, the elements within the reference have been modified and/or rearranged to read upon the amended recited limitations. Applicant may recite some of the structural cooperative relationships shown in the drawings, e.g. figs.1 and 8 to distinguish from the cited prior art. It appears the orthogonal nature of the features in at least figs.1 and 8 may distinguish over those shown by the cited prior art. However, this is not currently recited in the instant limitations. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BO FAN whose telephone number is (571)272-3013.  The examiner can normally be reached on M-F 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on 571-272-6878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.